Citation Nr: 0111263	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  99-11 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than January 9, 
1998, for the grant of a 100 percent evaluation for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from July 1964 to 
January 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating determination 
of the Portland Department of Veterans Affairs (VA) Regional 
Office (RO).  


FINDINGS OF FACT

 1.  The veteran's informal claim for an increased rating was 
received in October 1995.

2.  It was first factually ascertainable that the veteran's 
PTSD rendered him unemployable as of March 1, 1995.  


CONCLUSION OF LAW

An effective date of March 1, 1995, for the award of a 100 
percent disability evaluation for PTSD is warranted.  
38 U.S.C.A. §§ 1155, 5110 (West 1991); 38 C.F.R. §§ 3.400, 
4.130, Diagnostic Code 9411 (1996 & 2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

A review of the record demonstrates that the RO, in a 
February 1996 rating determination, increased the evaluation 
for PTSD from 30 to 50 percent.  In an October 1996 letter, 
the veteran reported that he was still being treated at the 
VA Outpatient Clinic for PTSD.  The veteran requested that 
the RO obtain the records and contact his VA psychiatrist.  
He also requested that the RO reevaluate his claim and 
increase the "amount of percent." 

A determination must be made as to whether the veteran's 
request constitutes a notice of disagreement for appellate 
purposes.  

Section 7105 of title 38 of the United States Code provides 
in pertinent part:

(a) Appellate review will be initiated by 
a notice of disagreement and completed by 
a substantive appeal after a statement of 
the case is furnished as prescribed in 
this section.  Each appellant will be 
accorded hearing and representation 
rights pursuant to the provisions of this 
chapter and regulations of the Secretary.

(b)(l) Except in the case of 
simultaneously contested claims, notice 
of disagreement shall be filed within one 
year from the date of mailing of notice 
of the result of initial review or 
determination.  Such notice, and appeals, 
must be in writing and be filed with the 
activity which entered the determination 
with which disagreement is expressed 
(hereafter referred to as the "agency of 
original jurisdiction" [(AOJ)]).  A 
notice of disagreement postmarked before 
the expiration of the one-year period 
will be accepted as timely filed.

(2)  Notices of disagreement, and 
appeals, must be in writing and may be 
filed by the claimant, the claimant's 
legal guardian, or such accredited 
representative attorney, or authorized 
agent as may be selected by the claimant 
or legal guardian.  Not more than one 
recognized organization, attorney, or 
agent will be recognized at any one time 
in the prosecution of a claim.

(c) If no notice of disagreement is filed 
in accordance with this chapter within 
the prescribed period, the action or 
determination shall become final and the 
claim will not thereafter be reopened or 
allowed, except as may otherwise be 
provided by regulations not inconsistent 
with this title.

(d)(l) Where the claimant, or the 
claimant's representative, within the 
time specified in this chapter, files a 
notice of disagreement with the decision 
of the agency of original jurisdiction, 
such agency will take such development or 
review action as it deems proper under 
the provisions of regulations not 
inconsistent with this title.  If such 
action does not resolve the disagreement 
either by granting the benefit sought or 
through withdrawal of the notice of 
disagreement, such agency shall prepare a 
statement of the case. (Emphasis added.) 

The Court had interpreted the statute as specifying five 
elements for a valid NOD: That it must (1) express 
disagreement with a specific determination of the agency of 
original jurisdiction (generally a decision by an RO 
[hereinafter referred to as "RO decision"]) (§ 7105(d)(2)); 
(2) be filed in writing (§ 7105(b)(1), (b)(2)); (3) be filed 
with the RO (§ 7105 (b)(1)); (4) be filed within one year 
after the date of mailing of notice of the RO decision (§ 
7105(b)(1)); and (5) be filed by the claimant or the 
claimant's authorized representative (§ 7105(b)(2)).  The 
only content requirement is an expression of "disagreement" 
with the decision of the RO.  Gallegos v. Gober, 14 Vet. App. 
50 (2000).

The Secretary has promulgated the following regulation 
implementing 38 U.S.C.A. § 7105 that purports to define what 
constitutes a NOD:

A written communication from a claimant 
or his or her representative expressing 
dissatisfaction or disagreement with an 
adjudicative determination by the agency 
of original jurisdiction and a desire to 
contest the result will constitute a 
notice of disagreement.  While special 
wording is not required, the Notice of 
Disagreement must be in terms that can be 
reasonably construed as disagreement with 
that determination and a desire for 
appellate review.  If the agency of 
original jurisdiction gave notice that 
adjudicative determinations were made on 
several issues at the same time, the 
specific determinations with which the 
claimant disagrees must be identified.
 
38 C.F.R § 20.201(2000) (emphasis added).

In Gallegos, the Court invalidated that portion of § 20.201, 
which required that an appellant express a desire for Board 
review of the decision.

The Board is of the opinion that the veteran's October 1996 
letter constitutes a valid notice of disagreement.  The 
veteran requested that the RO obtain certain records, 
reevaluate his claim, and increase the percentage of 
disability.  This request for reconsideration can be 
reasonably construed as a notice of disagreement on the issue 
of an increased evaluation for his PTSD.  As such, the claim 
has continued to remain open during this time period.  

The statute pertaining to VA's duty to assist the veteran in 
developing the evidence in support of his claim was recently 
revised.  In accordance with the revised statute, VA has a 
duty to notify the veteran of the evidence needed to 
substantiate his claim.  VA also has a duty to assist the 
veteran in obtaining such evidence, including obtaining 
private records, if a reasonable possibility exists that such 
assistance would aid in substantiating the claim.  

In the case of a claim for compensation benefits, the duty to 
assist also includes obtaining the veteran's service medical 
records and other records pertaining to service; records of 
relevant treatment at VA facilities, or provided at the 
expense of VA; and any other relevant records held by any 
Federal department or agency identified by the veteran.  If 
VA is unable to obtain records identified by the veteran, VA 
must notify him of the identity of the records that were not 
obtained, explain the efforts to obtain the records, and 
describe any further action to be taken to obtain the 
records.  Also, in the case of a claim for disability 
compensation, the duty to assist includes providing a medical 
examination or obtaining a medical opinion if such an 
examination or opinion is necessary to make a decision on the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, (2000) (to be codified as 
amended at 38 U.S.C. §§ 5103 and 5103A).

The veteran has not indicated the existence of any other 
evidence that is relevant to his claim.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of the veteran's claim and that VA has fulfilled its 
obligation to assist him in the development of the facts of 
his case.

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year of such date; otherwise, it is 
the date of receipt of claim. 38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2).

Thirty-eight U.S.C.A. § 5110(b)(2) "provides an exception to 
the general rule in section 5110(a) - which, '[u]nless 
specifically provided otherwise in this chapter,' precludes 
the award of an effective date prior to the date of 
application - insofar as section 5110(b)(2) allows a claimant 
to be awarded an effective date up to one year prior to the 
filing of his or her application for an increase if an 
increase to the next disability level is ascertainable and if 
a claim is received within one year thereafter."  Hazan v. 
Gober, 10 Vet. App. 511, 520 (1997).

The Court and VA's General Counsel have interpreted the 
provisions of 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 as 
meaning that if the increase occurred within one year prior 
to the claim, the increase is effective as of the date the 
increase was "factually ascertainable."  If the increase 
occurred more than one year prior to the claim, the increase 
is effective the date of claim.  If the increase occurred 
after the date of claim, the effective date is the date of 
increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. 
App. 125 (1997); 38 C.F.R. § 3.400 (o)(1)(2); VAOPGCPREC 12-
98 (1998).

The Board notes that a revised rating schedule for mental 
disabilities became effective on November 7, 1996.  In Karnas 
v. Derwinski, 1 Vet. App. 308 (1991), the United States Court 
of Appeals for Veterans Claims (Court) held, in pertinent 
part, that where the law or regulation changes after a claim 
has been filed, but before the administrative or judicial 
appeal process had been concluded, the version most favorable 
to the appellant was to be applied.

Under the provisions of the old rating schedule, a 50 percent 
evaluation was warranted for considerable social and 
industrial impairment.  A 70 percent evaluation required that 
the ability to establish and maintain effective or favorable 
relationships with people be severely impaired and that the 
psychoneurotic symptoms be of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.

A 100 percent evaluation required that attitudes of all 
contacts except the most intimate to have been so adversely 
affected as to result in virtual isolation in the community; 
or that there be totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes (such as fantasy, 
confusion, panic, and explosions of aggressive energy) 
associated with almost all daily activities resulting in a 
profound retreat from mature behavior. The individual had to 
be demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Codes 9411 (1996).

The revised rating criteria contemplate that a 50 percent 
evaluation is to be assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

A review of the record demonstrates that the RO granted 
service connection for PTSD in a November 1989 rating 
determination.  The decision was based upon the results of an 
October 1989 VA examination.  In a July 1990 rating 
determination, the RO increased the veteran's disability 
evaluation from 10 to 30 percent, effective January 4, 1989.  
In an August 1990 Report of Contact, it was noted that the 
veteran was satisfied with the thirty percent disability 
evaluation.  

In December 1992, the veteran was scheduled for a routine VA 
psychiatric examination.  Following examination, the examiner 
diagnosed the veteran as having moderate symptoms of PTSD.  A 
social survey performed at that time found the veteran to be 
severely socially impaired and moderately industrially 
impaired.  

In a February 1993 rating determination, the RO continued the 
30 percent disability for PTSD.  The veteran was notified of 
this decision in March 1993 and did not appeal.  Thus, the 
decision became final.  See 38 U.S.C.A. § 7105.

A July 1994 VA outpatient treatment record, shows that the 
veteran was having increased stress as a result of an 
impending layoff at his employer.  

In a March 1, 1995, VA outpatient treatment record, it was 
noted that the veteran had reported having a slight decrease 
in irritability and desperation, when staying off work.  The 
veteran reported that his appetite had increased and that he 
had begun to gain a little weight.  He noted that he was 
still isolated but that he was not staying indoors as much.  
It was the examiner's assessment that the veteran had shown 
slight vegetative improvements with decreased stress, as a 
result of being off work.  

At the time of a March 24, 1995, VA outpatient visit, the 
veteran reported that he was not able to contain impulses of 
"fight or flight."  The veteran stated that he still 
struggled to socialize but noted that he had become a little 
more successful.  He was noted not to be dangerous to himself 
or others.  

At the time of an April 14, 1995, VA outpatient visit, the 
veteran reported that his initial attempts at self-calming 
had begun to work.  The veteran stated that the Mental Health 
Assistant at his place of employment was repeatedly 
contacting him at home and challenging his whereabouts and 
his medication compliance.  He indicated that he was 
screening his calls and returning them when he was 
"emotionally ready."  He noted that the questions from work 
triggered hours, even days of defensive, frustrated, and 
angry brooding, including revenge fantasies.  

In a May 9, 1995, VA outpatient treatment report, it was 
noted that the veteran continued to have a poor mood with 
marginal self-care.  The examiner noted that it was his 
recommendation the veteran be separated from his current 
employment.  The veteran indicated that his treating 
physician's intervention with his employer had resulted in 
apologies from his employer and a settlement.  

In October 1995, the veteran requested an increased 
evaluation for PTSD.  The veteran indicated that there was 
new medical evidence at the Portland VAMC which would support 
a rating higher than 30 percent.  He noted that his treating 
physician at the OPC had suggested that he apply for an 
increase.  

At the time of an October 27, 1995, VA outpatient treatment 
visit, the veteran stated that he had been off his medication 
for several weeks.  He noted that the settlement money fell 
well short of his needs and that he was now facing having to 
give up his mobile home.  The veteran reported that he was 
staying with friends and that he was trying to sell his 
mobile home.  The examiner noted that the veteran looked very 
thin and bedraggled.  He had low energy and a very 
constricted affect.  The veteran admitted the full spectrum 
of depression and PTSD symptoms since the bad financial news.  
He indicated that he was having a hard time getting out of 
bed and coping with the world.  He felt helpless and hopeless 
and had profound alienation.  The veteran also stated that he 
had trouble communicating with others.  It was the examiner's 
assessment that the veteran had depression and PTSD 
exacerbation.  He indicated that the veteran was totally 
disabled and unemployable for the immediate future.  

In January 1996, the veteran was afforded a VA psychiatric 
examination.  At the time of the examination, the veteran 
reported that he was not able to do anything and that he had 
no energy.  He related that the medication put him in a fog.  
He noted that his short-term memory was poor and that he had 
suicidal thoughts three to four times per week.  The veteran 
stated that he was unable to try to get a job because he 
would become so upset.  He reported that he had no friends.  
He also noted having problems with extreme irritability and 
of having to stay away from people.  The veteran stated that 
he suffered from extreme startle response, hypervigilance, 
and concentration difficulties.  He also reported suffering 
from nightmares and being constantly haunted about fears of 
being laid off.  The veteran stated that this was the reason 
he went on psychiatric leave from his employment.  He 
indicated that his work-related difficulties intensified his 
Vietnam combat experiences.  

Mental status examination revealed that the veteran was 
suffering from significant suicidal ideation.  He was 
oriented to time, place, and person, and was cooperative 
throughout the interview.  His speech was clear, coherent, 
and goal-oriented.  His mood was severely depressed 
throughout the interview.  His affect was flat, although some 
questions irritated him.  The examiner noted that the veteran 
appeared to be severely socially and industrially impaired.  
He stated that the veteran was severely emotionally disturbed 
given his apparent PTSD symptoms.  The examiner indicated 
that as a result of his problems, the veteran did not appear 
to be employable.  Diagnoses of PTSD and major depression 
were rendered at that time.  A Global Assessment of 
Functioning Scale (GAF) Score of 40 was reported.  

In a February 1996 rating determination, the RO increased the 
veteran's disability evaluation from 30 to 50 percent.  

As a result of the veteran's October 1996 letter, the RO 
obtained additional outpatient treatment records from the 
Portland VAMC.  Included in the treatment records was a 
February 1996 letter from the veteran's VA treating 
physician.  In his letter, the physician indicated that the 
veteran had had to leave his longtime employment from 
exacerbation of his PTSD and complicating recurrent major 
depression, which due to vegetative changes had become 
sufficiently severe to render him unemployable for the next 
12 months.  

The veteran failed to report for an examination in October 
1996.

In a rating determination later in November 1996, the RO 
continued the 50 percent evaluation for PTSD. 

In February 1998, the veteran requested an increased 
evaluation for his PTSD.  Treatment records, received in 
conjunction with the veteran's request, demonstrate that he 
was hospitalized on January 8, 1998, for treatment of his 
PTSD and alcohol abuse.  A GAF score of 30 was assigned at 
that time.  

In March 1998, the veteran was afforded a VA psychiatric 
examination.  Following examination, the examiner diagnosed 
the veteran as having severe, chronic PTSD.  He indicated 
that the veteran was not capable of working or doing much 
socially.  The examiner also assigned a GAF score of 30.  

In an April 1998 rating determination, the RO granted a 100 
percent disability evaluation for PTSD, and assigned an 
effective date of January 9. 1998, the date of the 
commencement of the veteran's inpatient hospitalization.  The 
veteran expressed disagreement with the effective date of the 
assigned 100 percent evaluation and perfected his appeal.  

Analysis

Where a veteran fails, without good cause, to report for a 
necessary examination scheduled in conjunction with a claim 
for increase, the claim will be denied.  38 C.F.R. § 3.655 
(2000).  Although the veteran failed without explanation to 
report for an examination scheduled in October 1996, there 
were outpatient treatment records that provided detail needed 
to evaluate his claim.  Therefore, the October 1996 
examination was not strictly necessary to evaluate his claim.

A determination of the appropriate effective date for the 
grant of a 100 percent evaluation for PTSD, turns on the date 
of his reopened claim and the date an increase in disability 
was factually ascertainable.  38 C.F.R. § 3.400(o).

The veteran submitted a written request for increase in 
October 1995.  However, VA outpatient treatment records can 
also function as a claim for increase, and will be deemed to 
have been received as of the date of treatment.  38 C.F.R. 
§ 3.157(b)(1) (2000).  

The VA outpatient treatment records read in conjunction with 
the veteran's statements, show that the veteran stopped 
working by approximately March 1, 1995.  The May 1995 
outpatient treatment record shows that the medical 
professional providing his treatment had recommended that he 
terminate his employment, and other records from this period 
show that he was found to be unemployable due to his 
psychiatric disability. 

Regardless of whether his date of claim is deemed to be in 
October 1995, or to be the date of the earlier VA outpatient 
treatment; it was factually ascertainable as of March 1, 1995 
that his disability resulted in complete industrial 
inadaptability.  Since this date can be viewed as either the 
date of claim, or a date within one year prior to the date of 
claim, the  appropriate effective date for the grant of the 
100 percent evaluation in March 1, 1995.


ORDER

Entitlement to an effective date of March 1, 1995, but no 
earlier, for the award of 
a 100 percent disability evaluation for the veteran's 
service-connected PTSD is granted, subject to the law and 
regulations governing the payment of compensation benefits.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

